Citation Nr: 0429245	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  98-03 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or being housebound.


REPRESENTATION

Veteran represented by:	Rafael Colon Flores, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
February 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office in San Juan, Puerto 
Rico (the RO) which denied the veteran's claim for special 
monthly pension. 

In a decision dated March 17, 2004, the Board remanded this 
issue to the RO so that certain procedural development could 
be accomplished.  As explained below, this has been done.  In 
September 2004, the RO issued a supplemental statement of the 
case (SSOC) which continued to deny the veteran's claim.  
Later that month, the veteran informed the RO that he had 
nothing further to submit.  The case is once again before the 
Board.

Issues not on appeal

In its March 2004 decision, the Board denied the veteran's 
claim of entitlement to service connection for degenerative 
joint disease of the lumbar spine with herniated nucleus 
pulposus and left lumbar radiculopathy.  The Board's decision 
is final.  See 38 C.F.R. § 20.1100 (2003).  That issue 
accordingly will be addressed no further herein.  

In a January 2003 rating decision, the RO denied the 
veteran's claim of entitlement to an increased disability 
rating for service-connected left herniorrhaphy residuals as 
well as service connection for gastritis on a secondary 
basis.  The veteran was informed of that decision by letter 
dated January 24, 2003, with a copy to his attorney.  To the 
Board's knowledge, he has not expressed disagreement with 
that decision, and accordingly it is not for appellate 
consideration.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302.


FINDINGS OF FACT

1.  The evidence does not show that the veteran is blind or 
nearly blind; is a patient in a nursing home; is bedridden; 
or that he is unable to care for his daily personal needs 
without assistance from others.

2.  The veteran does not have a single disability ratable at 
100 percent.

3. The evidence does not show that the veteran is 
substantially confined to his dwelling and its immediate 
premises.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being housebound or by reason of being in need of 
aid and attendance are not met. 38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§  3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a special monthly pension based on his 
claimed need for regular aid and attendance or being 
housebound. 

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107]. The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991). The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 
Regulations implementing the VCAA have been enacted. 
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the VCAA is applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West Supp. 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.

In July 2001, the RO sent the veteran a letter which stated 
what evidence was required to establish his entitlement to a 
special monthly pension.  The veteran was asked to identify 
private medical records which would support his claim.  

In its March 2004 decision, the Board remanded this issue 
because the July 2001 VCAA letter did not, in the Board's 
opinion, satisfy the requirement of Quartuccio as to the 
division of responsibilities between the veteran and VA.  See 
the March 17, 2004 decision, pages 12-13.  In May 2004, the 
RO sent the veteran a letter which again informed the veteran 
of what the evidence must show to support his claim.  The RO 
informed the veteran that it was the responsibility of VA to 
obtain government records, including VA medical records.  The 
veteran was further informed that if necessary the RO would 
schedule the veteran for a VA physical examination.  The 
veteran was to let the RO know if there was any other 
evidence, such as private medical records, or other 
information which he thought would support his claim.  A copy 
of that letter was sent to the veteran's attorney.

The veteran responded that there was no private medical 
evidence available because he received all of his treatment 
from VA.  The RO thereupon secured additional VA medical 
treatment records from the VA Medical Center in Ponce, Puerto 
Rico.  In September 2004, the veteran informed the RO that he 
had nothing further to submit.  Based on the above record, 
the Board concludes that the veteran has been amply and 
correctly informed of what is required of him and of VA in 
connection with his claim.

One final comment regarding notice is in order. A review of 
the record reveals that the veteran was provided initial 
notice of the VCAA in July 2001, prior to the initial 
adjudication of this claim by rating decision in October 
2001. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained. The pertinent evidence of record 
includes private medical records and VA medical records, 
including the report of a December 1997 VA occupational 
therapy evaluation and the reports of several VA physical 
examinations in August 2001.  There is no indication that 
there is any outstanding evidence, and as noted above the 
veteran recently indicated that there was no additional 
evidence relevant to his claim.

The veteran and his attorney have been accorded appropriate 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2003).  
The veteran has submitted several statements concerning his 
disabilities.  In his August 2002 substantive appeal (VA Form 
9), the veteran specifically declined a hearing before a 
Veterans Law Judge. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Where an otherwise eligible veteran is in need of regular aid 
and attendance or is housebound, an increased rate of pension 
is payable.  See 38 U.S.C.A. 1521(d),(e) (West 2002); 
38 C.F.R. § 3.351(a)(1) (2003).  

Need for regular aid and attendance

Pension benefits are payable at a higher rate if a veteran 
requires the regular aid and attendance of another person.  
See 38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. 
§ 3.351(b),(c) (2003).

Under 38 C.F.R. § 3.351(b) (2003), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2003).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made. The particular personal function which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole. It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be constant need.  See 38 C.F.R. § 3.352(a) (2003); see 
also VAOPGCPREC 21-94.

In discussing the requirements of 38 C.F.R. § 3.352(a), the 
United States Court of Appeals for Veterans Claims noted: (1) 
it is mandatory for VA to consider the enumerated factors 
within the regulation; (2) eligibility requires that at least 
one of the enumerated factors be present; and (3) the 
"particular personal function" refers to the enumerated 
factors.  See Turco v. Brown, 9 Vet. App. 222 (1996).

"Bedridden" will be a proper basis for finding the need for 
the regular aid and attendance of another person and is to be 
determined based on the actual requirement to be confined to 
a bed.  38 C.F.R. § 3.352(a). 

Housebound status

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if the veteran is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1521(e), 
38 C.F.R. § 3.351(d).

Special monthly pension is payable at a specified rate if the 
veteran has one permanent disability rated as 100 percent 
disabling and either has a separate disability or 
disabilities rated at 60 percent or higher or he is 
permanently housebound.  The claimant will be found to be 
permanently housebound if, due to his disabilities, he is 
confined to his home or the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that such confinement will continue 
throughout his lifetime.  § 38 C.F.R. § 3.351(d).

Factual background

The veteran, who served during the Korean Conflict, was 
granted a non service-connected pension by the RO in a 
January 1997 rating decision.  The veteran's only service-
connected disability was status post left inguinal 
herniorrhaphy, evaluated as noncompensably disabling.  His 
non-service-connected disabilities included chronic 
degenerative joint disease of the lumbar spine (rated 60 
percent disabling); generalized arthritis of the elbows, 
knees and shoulders (20%); non insulin dependent diabetes 
with high blood pressure (10%); early senile cataracts (0%); 
and status post cholecystectomy via laparoscopy (0%).

A December 1997 VA occupational therapy initial assessment 
found the veteran to be independent as to eating and 
grooming; needing minimal assistance as to bathing, dressing; 
and moderately independent as to toileting and transfers to 
the toilet, bed, bathtub and shower.  The conclusion was that 
the veteran's self-care activities were at the moderately 
independent level. 

In October 2000, the veteran filed a claim of entitlement to 
SMP.  He stated that he required "the aid of another person 
for all my needs of life."  He listed his disabilities, 
which in addition to those identified by the RO in 1997 
included chronic sinusitis and bilateral hearing loss.  In 
November 2000, the veteran submitted medical evidence in 
support of his claim.  

An October 2000 orthopedic evaluation by E.E., M.D. included 
the following permanent limitations:

1.	Uses a cane for ambulation
2.	No lifting, bending over, twisting, pulling 
or pushing motions
3.	Allow frequent change in position
4.	Continuous standing or walking [limited] to 
20 minutes

A VA orthopedic examination was completed in August 2001.  
The veteran reported using Canadian crutches for short 
distance ambulation and that he used a wheel chair for longer 
distances.  The veteran reported with respect to daily 
activities that he had difficulty walking, twisting, bending 
and standing or sitting a lot.   

A VA eye examination the same day showed that the veteran's 
vision was correctable to 20/20.  Early senile cataracts were 
diagnosed, as well as refractive error.

On the same day, a VA aid and attendance examination was 
completed.  The veteran came to the examination in a private 
car, accompanied by his spouse.  The veteran was described as 
not bedridden, but moving in a wheelchair.  He could walk 
short distances on his own.  He was further described as 
"sedentary in the house" but "able to leave the home at 
any time with assistance."  

In an October 2001 decision, the RO denied the veteran's 
claim of entitlement to  special monthly pension.  There were 
certain changes from the ratings assigned in 1997.  The 
veteran's only service-connected disability remained status 
post left inguinal herniorrhaphy, evaluated as noncompensably 
disabling.  His non-service-connected disabilities included 
chronic degenerative joint disease of the lumbar spine (rated 
60 percent disabling); non insulin dependent diabetes with 
diabetic neuropathy (40%); generalized arthritis of the 
elbows, knees and shoulders (20%); high blood pressure (10%); 
early senile cataracts, error of refraction (0%); bilateral 
hearing loss (0%); and chronic sinusitis (0%).  This appeal 
followed.    

In connection with his appeal, the veteran has submitted 
personal statements and medical documents, some of which were 
in Spanish and have been translated by the RO.  

H.I.R., M.D. indicated in a brief note dated in December 2001 
that the veteran could not stand for more that 3-5 minutes 
and recommended that "He should always be accompanied by 
another person."  [emphasis as in original]  Other medical 
evidence submitted by the veteran continued to document his 
problems with walking.  The veteran also submitted a 
handicapped parking permit issued by the Puerto Rico 
Department of Transportation.

Analysis

The veteran in essence contends that his disabilities, 
principally his lumbar spine disability, render him in 
constant need of aid and attendance and render him 
housebound.

The Board observes at the outset of its discussion that the 
veteran appears to receive aid exclusively from his spouse.  
This, however, does not necessarily preclude the award of 
special monthly pension based on the need for regular aid and 
attendance.  
See 38 C.F.R. § 3.352(c) (2003). 

Aid and attendance

The law and regulations pertaining to special monthly pension 
based upon the need for regular aid and attendance have been 
set forth above.  There are three general criteria for 
establishing the need for aid and attendance: (1) whether the 
claimant is blind or is nearly blind; or (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
(3) the evidence establishes a factual need for aid and 
attendance.
   
The first two criteria are not applicable to this case.  The 
report of the August 2001 VA eye examination, although 
establishing that the veteran has eye problems, clearly 
indicates that his vision is correctable to 20/20.  The 
veteran lives at home and is not confined to a nursing home.  
Rather, the veteran contends that there is a factual need for 
regular aid and attendance.

As has been discussed in the law and regulations section 
above, "bedridden" will be a proper basis for finding the 
need for the regular aid and attendance of another person and 
is to be determined based on the actual requirement to be 
confined to a bed.  38 C.F.R. § 3.352(a). 
 
In this case, in general, the medical and other evidence of 
record, including the veteran's own statements, establishes 
that he is limited in walking to just a few steps and that 
for any distance he must use a wheelchair.  He is largely 
confined to his house; however, it is clear that he leaves 
the house and travels, although his ambulation is limited, as 
indicated by his statements and evidence, including the 
handicapped parking permit he submitted.  An August 2001 VA 
examiner stated that the veteran is "able to leave the home 
at any time with assistance." 

The evidence further indicates that while the veteran is in 
his house he can get around with the use of Canadian 
crutches.  There is no evidence that he is bedridden.  
Indeed, the August 2001 VA aid and attendance examination 
report specifically indicated that the veteran was not 
bedridden. 

Turning to the factors enumerated in 38 C.F.R. § 3.352(a), 
see Turco, the December 1997 VA occupational therapy 
assessment found the veteran to be independent as to eating 
and grooming; as needing minimal assistance as to bathing, 
dressing; and as being moderately independent as to toileting 
and transfers to the toilet, bed, bathtub and shower.  The 
conclusion was that the veteran's self-care activities were 
at the moderately independent level.  The veteran does not 
appear to have reported any significant changes since that 
time.  

The enumerated factors in 38 C.F.R. § 3.352(a) include the 
inability of the claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity that requires assistance on a regular 
basis to protect him from the hazards or dangers incident to 
his daily environment.  None of these, except the last, have 
been demonstrated.  The December 1997 assessment and the 
subsequent medical evidence does not demonstrate veteran is 
unable to dress or undress himself; to keep himself clean; to 
get into or out of his wheelchair; or to use the toilet.  The 
August 2001 VA aid and attendance examination indicated that 
the veteran had satisfactory musculoskeletal function of the 
upper extremities.  It therefore appears from the evidence of 
record that the veteran is able to function within the 
confines of his house, although his movement around the house 
is limited by his low back disability, which precludes 
walking more than short distances.
 
With respect to the last enumerated factor, incapacity that 
requires assistance on a regular basis to protect him from 
the hazards or dangers incident to his daily environment, 
there is some evidence that the veteran's disability presents 
safety issues.  The medical evidence consistently indicates 
that the veteran's principal problem is with ambulation, and 
that he cannot walk more than a short distance without 
assistance.  It appears that the veteran is unsteady and 
prone to falls.  The December 1997 occupational therapy 
assessment recommended safety grab bars in the veteran's 
home.  H.I.R., M.D. stated in December 2001 that the veteran 
could not stand for more than 3-5 minutes and recommended 
that "he should always be accompanied by another person."  
A March 2003 VA outpatient treatment record noted that the 
veteran had reported that he had fallen several times during 
the previous month.  

Based on this evidence, the Board believes that the veteran 
arguably has some "incapacity that requires assistance on a 
regular basis to protect him from the hazards or dangers 
incident to his daily environment".  However, taking into 
consideration the entire picture here presented, the Board 
concludes that the veteran's instability when walking does 
not amount to the kind of helplessness which requires regular 
aid and attendance.  The type of aid required by the veteran 
is limited to walking and standing more that 3-5 minutes, not 
other daily activities.  The regulation requires that "[t]he 
particular personal function which the veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole."  See 38 C.F.R. § 3.352(a).  In that 
connection, the veteran evidently is able to function inside 
his house, including walking around the house using Canadian 
crutches.  See the report of the August 2001 aid and 
attendance examination.  

In summary, although there is certainly evidence of record 
indicating that the veteran requires assistance in walking, 
the preponderance of the evidence of record does not support 
the conclusion that the veteran is so helpless or nearly 
helpless as to require the regular aid and attendance of 
another person.  He is manifestly not bedridden, and his 
upper extremities appeared to be normal on examination in 
August 2001, allowing him to use Canadian crutches and to 
engage in activities such as feeding himself.  Based on the 
entire record, and for reasons expressed above, the Board 
concludes that the criteria for determining the need for 
regular aid and attendance have not been met.

Housebound status

As has been described in the law and regulations section 
above, special monthly pension is payable at a specified rate 
if the veteran has one permanent disability rated as 100 
percent disabling and either has a separate disability or 
disabilities rated at 60 percent or higher or he is 
permanently housebound.  The veteran will be found to be 
permanently housebound if, due to his disabilities, he is 
confined to his home or the immediate premises.  § 38 C.F.R. 
§ 3.351(d).

With respect to the veteran's disabilities, there is no 
disability ratable at 
100 percent, and the veteran does not appear to contend 
otherwise.  However, both the back disability and the 
diabetes could theoretically be rated as 100 percent 
disabling.  The Board has therefore given thought as to 
whether a 100 percent rating could be assigned for either or 
both disability.

With respect to the back disability, under the current 
criteria in the VA schedule for rating disabilities, a 100 
percent disability rating may be assigned if there is 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5242 (2003).  Such 
pathology is not identified or even suggested in any of the 
medical evidence of record.  Under the former schedular 
criteria, a 
100 percent disability rating could be assigned if there is 
cord involvement or unfavorable bony fixation of the spine.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5285, 5286 (2002);  
see also Turco, 9 Vet. App. at 225.  Although the veteran 
underwent a lumbar laminectomy in 1999 and as described above 
has a very significant low back disability, neither cord 
involvement or unfavorable bony fixation of the spine is 
identified or suggested in the evidence of record.  

With respect to diabetes mellitus, a 100 percent disability 
rating is warranted in cases of diabetes mellitus requiring 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Here, the medical 
evidence, in particular the report of the August 2001 VA 
examination, shows that the veteran has non insulin dependent 
diabetes.  The veteran weighed 218 pounds.  The medical 
evidence of record does not demonstrate any of the 
symptomatology which would allow for the assignment of a 100 
percent disability rating.   

The Board's inquiry will now shift to the matter of whether 
the veteran is "confined to his home or the immediate 
premises".  It is clear that the veteran spends most of his 
time at home due to his disabilities.  He has not been 
employed for many years.  However, he is not "confined" to 
his home.  It appears that he can travel, and indeed the 
August 2001 VA aid and attendance special examination report 
stated "He is able to leave the home at anytime with 
assistance."  The handicapped parking permit submitted by 
the veteran clearly indicates the same, namely that he can 
leave the house but that he requires some accommodation to do 
so.  The Board has also taken note of various VA outpatient 
medical treatment records which indicate that the veteran is 
able to travel to keep his medical appointments.

Thus, it is clear that the veteran is not confined to his 
home.  He can and does travel, albeit with some limitations.  
Entitlement to a special monthly pension based on housebound 
status is therefore denied. 



Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In a June 2003 
Supplemental Statement of the Case, the RO determined that 
the veteran's disabilities were not of such nature and 
severity as warrant extraschedular consideration.  The Board 
believes that it should address the possibility of the 
assignment of extraschedular ratings.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  See 38 
C.F.R. § 3.321(b)(1) (2003).

There is no evidence that the veteran has been recently 
hospitalized for any of his disabilities.  He underwent a 
laminectomy in 1999.  Although these is no question that his 
disabilities, taken together, interfere with his industrial 
capacity, this is contemplated in the non service-connected 
pension which has been assigned.  The Board finds nothing in 
the record which may be termed exceptional or unusual so as 
to warrant extraschedular consideration.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that 
the veteran is not entitled to a special monthly pension 
based on a need for regular aid and attendance or being 
housebound.  In so concluding, the Board in no way wishes to 
minimize the veteran's disabilities, which are clearly 
significant.  The severity of those disabilities has been 
recognized in the grant of a non service-connected pension by 
the RO.  For reasons stated, the Board does not believe that 
a special monthly pension is warranted in this case.


ORDER

Entitlement to special monthly pension based on a need for 
regular aid and attendance or being housebound is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



